           Case 1:18-cv-04830-AKH Document 30 Filed 10/17/18 Page 1 of 10
                                                                            frusncsnNv
                                                                            II DOCUMENT
 UNITED STATES DISTRI CT COURT
 SOUTH ERN DISTRICT OF NEW YORK
                                                                           I   ELECT RONIC ALLY FILED
                                                                               DOC# :___
 -------------------------------------------------------------- X          I   OA TE i" rLi 1 ) ~---;-
                                                                                                       1
                                                                                                      1-Q/~l
                                                                                                         7-4/--.-,([,.....:::~

 MARSH AL ROSENBERG,
                                                                    ORDER DENYING
                                        Plaintiff,                  DEFENDANT'S MOTION TO
             -against-                                              DISMISS

 METROPOLIS, INC., et al.,                                          18 Civ. 4830 (AKH)

                                        Defendants.

 -------------------------------------------------------------- X

 ALVIN K. HELLERSTEIN, U.S.D.J.:

                  Plaintif f Marshal Rosenberg filed this suit on June 1, 2018, alleging that

defendants unlawfully used a software application that plaintiff had licensed to defendant

Metropolis, Inc. ("Metropolis") to create a replacement software application. Plaintif f claims

copyright infringement, violation of the Digital Millennium Copyright Act ("DMCA"),
                                                                                    violation
of the Defend Trade Secrets Act ("DTSA"), and trade secrets misappropriation under New
                                                                                       York
common law. Metropolis moves to moves to dismiss all four claims for failure to state
                                                                                      a claim
under Federal Rule of Civil Procedure 12(b)(6). For the reasons discussed herein, the motion
                                                                                             to
dismiss is denied.

                                                 Background

                 The following facts are taken from plaintiff 's Complaint, which I must "accept[]

as true" for the purpose of this motion. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Plaintif
                                                                                               f
had developed a "software framework" for use in the provision of construction expediti
                                                                                       ng
services ("Original Software") by 2002. In or around 2003, plaintif f licensed to Metropo
                                                                                          lis a
version of the Original Software, called "Metropolis - Metro.exe" ("Application"), designe
                                                                                           d for
Metropo lis's use in its construction expediting service. From that time until August 2017,
                                                                                            when
            Case 1:18-cv-04830-AKH Document 30 Filed 10/17/18 Page 2 of 10



 plaintiff and Metropolis ceased doing business together, plaintiff "would regularly update, fix,

 and improve upon" the version of the Application then in use. Plaintiff has registered copyrights

 for: (i) the Original Software, (ii) the version of the Application first licensed to Metropolis in or

 around 2003, and (iii) the 2017 version of the Application that was the final version to be

 installed on Metropolis's system ("Final Application").

                According to the Complaint, plaintiff spent decades developing the Application,

including its source code, and it would take a third party "years, and hundreds of thousands of

dollars (if not millions) to develop" processes and compilations similar to those found in the

Application independently. Complaint, ECF No. 4, at ,r 68 ("Comp!."). The Application

consists of "more than 66,000 lines of code, more than 80 screens or forms, more than 40

reports," id. at ,r 14, and "more than 300 related components." Id. at ,r 44. The Final Application

contained the following notice: "Copyrigh t© 2002-2017 -Marshal Rosenberg / All Rights

Reserved." Id. at ,r 16. The Application also contained a notice that the Application "may not be

reproduced, published, or disclosed to others without [plaintiffs] authorization." Id. at ,r 14.

Certain elements of the Application, including its source code, were known only to plaintiff. Id.

at ,r 68.

                Plaintiff used a program called ReFox to apply "branding protections" to certain

portions of the Application's source code ("Branding Protected Elements"). Branding

protections can be used to prevent third parties from engaging in unwanted "de-compilation," a

process whereby a program's human-unreadable source code ("compiled code") is converted

into human-readable source code ("de-compiled code"). Id. at ,r 24. According to the

Complaint, there were only two possible ways to de-compile and thereby access plaintiffs

Branding Protected Elements: (i) accessing the password-protected version of ReFox licensed to



                                                  2
            Case 1:18-cv-04830-AKH Document 30 Filed 10/17/18 Page 3 of 10



    plaintiff or (ii) circumventing the branding protections, including by using a "cracked" version of

    ReFox, i.e., an unlicensed and modified version-of the program obtained online. Id at ,r,r 26-27.

                   In 2005, a third party informed plaintiff that a new Metropolis partner had

    expressed interest in replacing the Application. Id at ,r 29. Upon learning that paying a vendor

 to develop a replacement application would cost over $300,000, the partner stated that he might

 ''just find someone to de[-]compile" the Application instead. Id. Metropolis's requests for

maintenance of the Application "began to slow considerably" by the fall of 2015. Id. at ,r 30. In

June 2017, "immediately after" plaintiff installed the Final Application on Metropolis's system,

Metropolis raised a "highly unusual" question as to who had authorized plaintiff to make the

update. Id. at ,r 31. In August 2017, Metropolis told plaintiff that it was discontinuing its use of

the Application and replacing it with a new program ("Replacement Application"). Id at ,r 32.

Metropolis informed plaintiff that the Replacement Application had been developed by a third

party ("Third-Party Developer"). Id. at ,r 33. Metropolis refused to identify the Third-Party

Developer to plaintiff. 1 Id

                  The Complaint alleges, upon information and belief, that "there is no

commercially available product besides the Application that provides the utility, performance

and efficiency required by Metropolis." Id at ,r 35. It further alleges:

                  [T]hrough the Third-Party Developer or on its own, Metropolis reproduced
                  and/or modified protectable elements of the Application, including, without
                  limitation: its source code; the integration, presentation, and organization of
                  data; data dictionary; inter-modular relationships; screens; reports; report
                  generating processes; routines; and processes for integrating with New York City
                  agency systems.




1
 According to the Complaint, the Developer "likely" is "a company doing business under the
name Door3 Business Applications." Compl. ,r 42.

                                                   3
         Case 1:18-cv-04830-AKH Document 30 Filed 10/17/18 Page 4 of 10



 Id. at ,r 35. Finally, the Complaint alleges that Metropolis "made substantial alterations and

 additions to the Application" and "circumvented" plaintiff's branding protections in order to do

so. Id. at ,r,r 36-37.

                                              Discussion

                 In ruling on a motion to dismiss, the court must accept the factual allegations in

the complaint as true and draw all reasonable inferences in favor of the nonmoving party.

Gregory v. Daly, 243 F.3d 687, 691 (2d Cir. 2001), as amended (Apr. 20, 2001). To survive a

motion to dismiss, "a complaint must contain sufficient factual matter, accepted as true, to 'state

a claim to relief that is plausible on its face."' Ashcroft, 556 U.S. at 678 (quoting Bell At!. Corp.

v. Twombly, 550 U.S. 544, 570 (2007)). "A claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw the reasonable inference that the defendant is liable

for the misconduct alleged." Id.

       A.       Claim 1: Copyright Infringement

                Plaintiff's first claim is that defendants infringed plaintiff's copyrights in the

Original Software and the Application "by reproducing and modifying the Application in

connection with the creation of the Replacement [Application]." Id. at ,r 49.

                "A properly pled copyright infringement claim must allege 1) which specific

original works are the subject of the copyright claim, 2) that plaintiff owns the copyrights in

those works, 3) that the copyrights have been registered in accordance with the statute, and 4) by

what acts during what time the defendant infringed the copyright." Kelly v. L.L. Cool J, 145

F.R.D. 32, 36 (S.D.N.Y. 1992); see also Jacobs v. Carnival Corp., 2009 WL 856637, at *4

(S.D.N.Y. Mar. 25, 2009) (noting that courts in the Southern District of New York "have




                                                  4
          Case 1:18-cv-04830-AKH Document 30 Filed 10/17/18 Page 5 of 10



 consistently followed the four-prong standard set forth in Kelly."). Metropolis argues that the

 Complaint makes insufficient factual allegations as to the first and fourth prongs.

                Regarding the first prong, Metropolis is incorrect that plaintiff must allege which


parts of the Applicatio n's "more than 66,000 lines of code, more than 80 screens or forms, more


than 40 reports," Compl.   ,r 14, and "more than 300 related components," id at ,r 44, are the
subject of his copyright claim. Although a plaintiff must "identify with particularity the


copyrightable elements of [its program] that it contends were infringed in order to prevail on its


claim, it need not plead such detail at [the motion to dismiss] stage of the litigation." Software


For Moving, Inc. v. Frid, 2010 WL 2143670, at *3 (S.D.N.Y. May 27, 2010). The Complaint

adequately alleges the specific works that are the subject of plaintiffs claim, namely the Original


Software and the Application, including derivative works created therefrom as part of plaintiffs


updates to Metropolis 's version of the Application. Within those works, plaintiff specifically


points to the "source code; the integration, presentation, and organization of data; data

dictionary; inter-modu lar relationships; screens; reports; report generating processes; routines;


and processes for integrating with New York City agency systems." Compl.        ,r 35.   This is

sufficient to provide fair notice to defendants of plaintiffs claim.


               As to the fourth prong, Metropolis argues that the Complaint fails to allege

sufficient facts to show by what acts and during what time Metropolis infringed plaintiffs




                                                  5
          Case 1:18-cv-04830-AKH Document 30 Filed 10/17/18 Page 6 of 10



 copyrights. The Complaint, however, alleges that Metropolis infringed plaintiffs copyrights by

 developing, on its own or through the Third-Party Developer, a Replacement Application,

 developed and implemented by Augu_st 2017, reproducing or modifying the protectable elements

 enumerated above and contained within plaintiffs Application. This is sufficient to withstand a

motion to dismiss under the fourth Kelly prong and, because the Complaint also satisfies the

other Kelly prongs, to state a claim for copyright infringement.


                Metropolis also contends that the Complaint pleads insufficient facts to support

circumvention of plaintiffs branding protections. That argument is addressed below in the

context of plaintiffs other claims, but it is not relevant to whether plaintiff has pleaded adequate

factual support for its copyright infringement claim. Clearly, expressions may be subject to

copyright protection and infringement regardless of whether their author sought to restrict access

to them through branding or other forms of encryption.

        B.      Claim 2: Violation of the Digital Millennium Copyright Act

                Plaintiffs second claim is that defendants violated 17 U.S.C. § 1201 (a)(l)(A) of

the DMCA by circumventing plaintiffs branding protections. § 1201(a)(l)(A) prohibits

"circumvent[ing] a technological measure that effectively controls access to a work protected

under this title." Metropolis asserts that "[p]laintiff has not alleged sufficient facts to make it

plausible, rather than merely possible, that Metropolis's developer did, in fact, circumvent" the




                                                  6
         Case 1:18-cv-04830-AKH Document 30 Filed 10/17/18 Page 7 of 10



 branding protections plaintiff used to protect his Application. Metropolis's Memorandum of

 Law in Support of Motion to Dismiss, ECF No. 23, at 16.

               Although it is a somewhat closer question than for Claim 1, the Complaint also

states a plausible claim of circumvention under the DMCA. Several facts in the Complaint and

its accompanying exhibits support plaintiffs claim. First, Metropolis had access to the compiled

code of the Application that plaintiff licensed to it. ECF No. 1, Ex. D. Second, in 2005, a

Metropolis partner expressed an interest in de-compiling the Application rather than paying to

create a new program. Compl. ,r 29. Third, "key portions" of the Applicatio n's source code

were, or were part of, Branding Protected Elements. Id at ,r 24. Fourth, several elements of the

Application are modified or reproduced in Metropolis's Replacement Application. Id. at ,r 35. ·

The court draws the reasonable inference that some degree of overlap exists between (i) the "key

portions" of the source code that plaintiff made, or made part of, his Branding Protected

Elements and (ii) the elements of the Application that plaintiff plausibly alleges were modified or

reproduced, as discussed above. Fifth, there appears to be no explanation as to how those

portions of the Application's source code were accessed, modified, or reproduced that is equally

consistent with lawful conduct as with the mechanism suggested by plaintiff: de-compilation of

the code, either with a "cracked" version ofReFox or by other means. Accordingly, I hold that

plaintiff has made sufficient factual allegations to support a DMCA violation.

       C.      Claim 3: Violation of the Defend Trade Secrets Act

               Plaintiff alleges that defendants misappropriated plaintiff's trade secrets by

acquiring his source code with knowledge that it was acquired by improper means, in violation

of 18 U.S.C. § 1836(b). Metropolis moves to dismiss the claim on the grounds that plaintiff has



                                                 7
            Case 1:18-cv-04830-AKH Document 30 Filed 10/17/18 Page 8 of 10



    not adequately alleged (i) that the source code was "related to a product or service used in, or

    intended for use in, interstate or foreign commerce," 18 U.S.C. § 1836(b)(l), or (ii) that the trade

    secrets _were acquired "through improper means." 18 U.S.C. § 1839(5). 2

                   With respect to the interstate commerce element, "as the Second Circuit has

    recognized, Congress specifically crafted the commerce language in the DTSA to 'reach broadly

in protecting against the theft of trade secrets."' Yager v. Vignieri, 2017 WL 4574487, at *2

(S.D.N.Y. Oct. 12, 2017) (quoting United States v. Agrawal, 726 F.3d 235,244 n.7 (2d Cir.

2013). The Complaint 's allegation that plaintiff "has used and has intended to use the Original

Software and/or derivative works based thereon in interstate commerce," Compl. ,r 60, therefore

is sufficient.

                  Metropolis's argument that plaintiff has not alleged acquisition through improper

means partially mirrors its argument regarding circumvention in Claim 2. To the extent plaintiff

alleges misappropriation of the Branding Protected Elements, Metropolis 's motion to dismiss

plaintiffs third claim is denied for the same reasons. To the extent plaintiff also alleges

misappropriation of information beyond the Branding Protected Elements, see Plaintiffs

Memorandum of Law in Opposition to Motion to Dismiss, ECF No. 27, at 21 ("[Plaintiff s]

DTSA claim is not exclusively premised on the circumvention of the Branding."), his factual

allegations are also sufficient to state a claim under the DTSA. The Complaint alleges sufficient

facts to show that plaintiff took "reasonable measures to keep such information secret," see 18

U.S.C. § 1839(3)(A), including: licensing the Application directly to Metropolis (rather than

2
  18 U.S.C. § 1839(6) defines "improper means" as (A) includ[ing] theft, bribery,
misrepresentation, breach or inducement of a breach of a duty to maintain secrecy, or espionage
through electronic or other means; and (B) ... not includ[ing] reverse engineering, independent
derivation, or any other lawful means of acquisition" (emphasis added).

                                                    8
         Case 1:18-cv-04830-AKH Document 30 Filed 10/17/18 Page 9 of 10



 selling it or making it widely available), Comp1. ,r 13; including in the Application a notice that

the Application "may not be reproduced, published, or disclosed to others without [plaintiffs]

authorization," id. at ,r 16 (emphasis added); and sending written notice to the Copyright Office

that the Application's source code contains trade secrets, along with only a limited portion of the

source code. Id. at ,r 28. Under this analysis, defendants' alleged use of the Application's source

code in the development of the Replacement Application supports a claim for trade secrets

misappropriation under the DTSA, whether or not that source code was associated with Branding

Protected Elements.

        A.      Claim 4: Trade Secrets Misappropriation

                The elements of a misappropriation of trade secrets claim under New York law

are: "(1) that [the plaintiff] possessed a trade secret, and (2) that the defendants used that trade

secret in breach of an agreement, confidential relationship or duty, or as a result of discovery by

improper means." Faiveley Transp. Malmo AB v. Wabtec Corp., 559 F.3d 110, 117 (2d Cir.

2009). A showing of bad faith is also required. Ferring B. V v. Allergan, Inc., 4 F. Supp. 3d

612,628 (S.D.N.Y. 2014) (citing Abe's Rooms, Inc. v. Space Hunters, Inc., 38 A.D.3d 690, 692-

93 (2d Dep't 2007)).

               Metropolis first argues that plaintiff has not adequately alleged (i) breach of an

agreement, confidential relationship, or duty, or (ii) that any such breach was in bad faith. As to

both points, the pleaded facts are sufficient: that plaintiff made the Application available to

Metropolis through a licensing agreement; that he included a non-reproduction and non-

disclosure notice in the Application; that he applied branding protections to certain portions of




                                                  9
         Case 1:18-cv-04830-AKH Document 30 Filed 10/17/18 Page 10 of 10



the source code; and that defendants, aware of these facts, nonetheless used the Application's

source code in developing the Replacement Software.

                Metropolis also argues that plaintiff has not described the trade secrets at issue

with sufficient specificity. Numerous courts have cited with approval the statement in Medtech

Products Inc. v. Ranir, LLC, 596 F. Supp. 2d 778, 789 (S.D.N.Y. 2008) that, at the motion to

dismiss stage, "specificity as to the precise trade secrets misappropriated is not required." See,

e.g., Next Commc'ns, Inc. v. Viber Media, Inc., 2016 WL 1275659, at *3 (S.D.N.Y. Mar. 30,

2016); Bancorp Servs., LLC v. Am. Gen. Life Ins. Co., 2016 WL 4916969, at *11 (S.D.N.Y. Feb.

11, 2016); Sorias v. Nat'! Cellular USA, Inc., 124 F. Supp. 3d 244,258 (E.D.N.Y. 2015). The

Complaint 's identification of the Application's source code, along with its description of certain

functional elements of the Application, is an adequate description of the trade secrets at issue at

this stage in the proceedings. The Complaint therefore pleads sufficient facts to state a claim for

trade secrets misappropriation under New York law.

                                            Conclusion

               For the reasons stated herein, the motion to dismiss is denied. The clerk is

ordered to terminate the motion (ECF No. 21). The oral argument, currently scheduled for

November 15, 2018, is canceled. Defendants shall answer the Complaint by October 29, 2018.

The parties shall appear for a status conference on November 30, 2018 at 10:00 a.m.



                                                                                              -
               SO ORDERED.

Dated:         October 17, 2018
               New York, New York                     AL VIN K. HELLERSTEIN
                                                      United States District Judge




                                                 10
